DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on March 29, 2022. 
3.	Claims 1-6, 8-13, and 15-20 are pending.  All the pending claims are examined and rejected.
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raniere (US 2015/0228281 A1)  in view of  Kudurshian et al (US 20170358305).
As per claim 1, Raniere teaches a method for providing information, comprising: associating a first recording device of a group of recording devices located in an environment of a user with a trigger term (¶ 29: “the analysis of the received audio may include determining whether/if a trigger is present or recognized in the collected audio, as shown at Step 304. For instance, the device 100 or system 200 may process the received audio entering the device 100, stored or otherwise, to determine if a trigger exists; ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; note here that a trigger term is associated with one of the recording devices either as a pre-set system default, manually set or generated by the system intelligence), wherein the trigger term corresponds with an animate object that is associated with the first recording device (¶ 29: “Embodiments of a trigger may be a recognizable or unique keyword, event, sound, property, pattern, and the like, such as a voice command from a user, a volume threshold, a keyword, a unique audio input, a cadence, a pattern, a song, a ringtone, a text tone, a doorbell, a knock on a door, a dog bark, a GPS location, a motion threshold, a phrase, a proper noun (e.g. name of person, place of business etc.), an address, a light, a temperature, a time of day, or any spoken word or perceptible sound that has a meaning relative to or learned by the system 200”; note here that one of the trigger term may be a dog bark which may be considered as a trigger term corresponding with an animate object.   As stated above, the trigger term is associated with one of the recording devices either as a pre-set system default, manually set or generated by the system intelligence); 
receiving, from a user device, a query that includes the trigger term (¶ 4: “one or more electronic devices integrated over a network, wherein the one or more electronic devices continuously collect audio from an environment, wherein, when the system recognizes a trigger from the audio received by at least one of the one or more electronic devices, the received audio is processed to determine an action to be performed by the one or more electronic devices”); 
determining, based on the received query, that audio data is to be transmitted from at least one recording device from the group of recording devices in the environment of the user (¶ 25: “the voice user interface 108 or processor(s) of system 200 may continually process incoming audio, programmed to recognize one or more triggers, such as a keyword or command by the user operating the electronic device 100. For example, embodiments of the voice user interface 108 coupled to the processor 103 may receive a voice communication from a user without a physical interaction between the user and the device 100. Because the voice user interface or processor(s) of system 200 may continually process and analyze incoming audio, once the voice user interface 108 recognizes a trigger/command given by the user, the processor coupled thereto determines and/or performs a particular action”; ¶ 33: “User says, “find me data on ‘X’ topic,” and the system 200 returns search results (the system may display the data to the user in various formats, such as audio, text, audio/visual, etc.)”.  Note in general that, according to ¶ 25, the voice user interface receives a trigger, such a keyword, and in return performs a particular action.  As an example, as stated in ¶ 33, if a user says, “find me data on ‘X’ topic, the system responds with a result in an audio form.  And according to ¶ 36, the system determines the device that is most efficient to perform the particular action from among a group of devices.  Summarizing, the voice user interface determines, based on a received query (e.g., “find me data on ‘X’ topic”), that an audio data is to be transmitted (e.g., a result to the query, “find me data on ‘X’ topic”, in an audio form) from a recording device (i.e., the system determines the device that is most capable to perform the action) from the group of recording devices in the environment of the user (i.e., the most efficient device to respond to the query is selection from among multiple devices in the user environment)); 
identifying the first recording device from the group of recording devices in which the audio data is to be received based on the inclusion of the trigger term in the received query; in response to detecting the trigger term and identifying the first recording device, activating the first recording device and receiving the audio data from the first recording device (¶ 4: “one or more electronic devices integrated over a network, wherein the one or more electronic devices continuously collect audio from an environment, wherein, when the system recognizes a trigger from the audio received by at least one of the one or more electronic devices, the received audio is processed to determine an action to be performed by the one or more electronic devices”; ¶ 36: “The action may be performed by a single device 100, multiple devices 100, the device 100 that captured the audio, or any device 100 connected to the system 200. System 200 may determine which device 100 is the most efficient to complete the action, or which device 100 is specifically designated to accomplish the required action; ¶ 33: “User says, “find me data on ‘X’ topic,” and the system 200 returns search results (the system may display the data to the user in various formats, such as audio, text, audio/visual, etc.)”  Note in general that, according to ¶ 4, there are multiple device with a voice user interface that can be used to recognize a trigger and in return perform an action.  ¶ 36 states that from among the multiple devices, the system identifies a particular device with the voice user interface that is most efficient to perform the particular action.  ¶ 25 and ¶ 33 discuss about receiving a trigger through the voice user interface, such as “find me data on ‘X’ topic” query, and responding with a result in an audio form.  Summarizing, the system identifies a device that is most efficient from among multiple devices and uses the identified device to produce a result in an audio form, for example, for the query “find me data on ‘X’ topic”).
Raniere does not explicitly teach “detecting, within the audio data that was received from the activated first recording device, an event related to the animate object indicated in the trigger term in the environment of the user; 
determining a likelihood that the detected event is of interest to the user based on previous information that has been presented to the user on the user device, wherein a confidence value is assigned to the determined likelihood based on a number of times that the detected event was presented to the user on the user device; and
 in response to determining that the likelihood that the detected event is of interest to the user is greater than a first predetermined threshold value and in response to determining that the confidence value is greater than a second predetermined threshold value, presenting information indicating the event related to the animate object on the user device.”  
Kudurshian relates generally to a digital assistant and, more specifically, to a digital assistant that interacts with a user to perform a task in a multi-tasking environment.
Kudurshian further discloses the above limitations herein as follows. [0295] As illustrated in FIGS. 11B and 11C, the digital assistant provides a response in accordance with the determination of the confidence level. In some examples, the digital assistant determines whether the confidence level is greater than or equal to a threshold confidence level. In accordance with a determination that the confidence level is greater than or equal to the threshold confidence level, the digital assistant provides a first response. In accordance with a determination that the confidence level is less than a threshold confidence level, the digital assistant provides a second response. In some examples, the second response is different from the first response. As shown in FIG. 11B, if the digital assistant determines that the confidence level is greater than or equal to a threshold confidence level, the digital assistant instantiates a process (e.g., a Keynote process represented by user interface 1142) to enable the viewing and editing of the file. In some examples, the digital assistant provides a spoken output such as “Here is the presentation you created last night,” and displays the text of the spoken output in a user interface 1143. Also see Pars. 0402-0404 and 0473).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raniere by Kudurshian so that since Kudurshian employs a confidence level mechanism to represent the accuracy in determining the user’s intent and/or user’s interest, thus it would be advantageous to incorporate  Kudurshian with Raniere (also see Pars.0295 and 0473).
As per claim 2, Raniere in view of  Kudurshian teaches wherein associating the first recording device with the trigger term is based on audio data previously recorded by the first recording device (Raniere,  ¶ 29: “the analysis of the received audio may include determining whether/if a trigger is present or recognized in the collected audio, as shown at Step 304. For instance, the device 100 or system 200 may process the received audio entering the device 100, stored or otherwise, to determine if a trigger exists; ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; ¶ 63: “Embodiments of system intelligence may be developing, detecting, and/or recognizing patterns of a user and the user's interaction and operation of one or more devices 100 integrated with system 200 or general information associated with the collected audio. Patterns may be used by system 200 to suggest, develop, learn, etc. triggers for determining a command event or action to perform”; ¶ 64: “system 200 may process received audio to learn and suggest new triggers and/or command action based on the user's tendencies. Essentially, embodiments of system 200 may develop system intelligence by continuously evaluating and analyzing the incoming audio and making functional decisions about what to do with that data. Embodiments of system 200 may simply do ongoing analysis of the incoming audio data or it may choose to take actions based on how it interprets the audio data”).
As per claim 3, Raniere in view of  Kudurshian teaches wherein associating the first recording device with the trigger term is based on a known location of the first recording device within the environment of the user (Raniere, ¶ 28: “Real-world signals, such as audio, may also be collected by the device(s) 100 in multiple environments, wherein the multiple environments are geographically separated, designed for a particular user, or are otherwise different. For example, a smartphone integrated with system 200 that is located in a user's pocket at his/her office may be collecting audio in that environment, yet an internet connected TV located at his/her home may be collecting audio from that environment. As another example, one or more devices 100 may collect audio from an area located external to an environment; one or more device 100 may be located on a front porch or near a garage outside of a house for collecting audio”; ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; ¶ 35-36: “If a command event is not recognized by the system 200, potentially no action is taken, and the device(s) 100 continue listening for audio within the environment, as shown at Step 308. However, if a command event is recognized, then system 200 may perform the action or carry out the instruction associated with the command event, as noted at Step 309. The action may be performed by a single device 100, multiple devices 100, the device 100 that captured the audio, or any device 100 connected to the system 200. System 200 may determine which device 100 is the most efficient to complete the action, or which device 100 is specifically designated to accomplish the required action. For instance, if the user requests that a temperature in the living room be lowered, the system 200 may determine that the thermostat, which is connected to system 200, should perform this action, and a signal may be sent accordingly”; ¶ 63: “Embodiments of system intelligence may be developing, detecting, and/or recognizing patterns of a user and the user's interaction and operation of one or more devices 100 integrated with system 200 or general information associated with the collected audio. Patterns may be used by system 200 to suggest, develop, learn, etc. triggers for determining a command event or action to perform”).

As per claim 4, Raniere in view of  Kudurshian teaches wherein associating the first recording device with the trigger term is based on an inferred location of the first recording device, wherein the inferred location is determined based on a previously received query from the user device (Raniere,  ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; ¶ 35-36: “If a command event is not recognized by the system 200, potentially no action is taken, and the device(s) 100 continue listening for audio within the environment, as shown at Step 308. However, if a command event is recognized, then system 200 may perform the action or carry out the instruction associated with the command event, as noted at Step 309. The action may be performed by a single device 100, multiple devices 100, the device 100 that captured the audio, or any device 100 connected to the system 200. System 200 may determine which device 100 is the most efficient to complete the action, or which device 100 is specifically designated to accomplish the required action. For instance, if the user requests that a temperature in the living room be lowered, the system 200 may determine that the thermostat, which is connected to system 200, should perform this action, and a signal may be sent accordingly”; ¶ 63: “Embodiments of system intelligence may be developing, detecting, and/or recognizing patterns of a user and the user's interaction and operation of one or more devices 100 integrated with system 200 or general information associated with the collected audio. Patterns may be used by system 200 to suggest, develop, learn, etc. triggers for determining a command event or action to perform”).
 :
As per claim 5, Raniere in view of  Kudurshian teaches that the information is presented within a user interface that includes a selectable input that causes the received audio data to be presented by the user device (Kudurshian, [0244] In some examples, dialogue flow processing module 734 can present dialogue output to the user via audio and/or visual output, and receive input from the user via spoken or physical (e.g., clicking) responses Pars. 0063, 0133,  0140 and 0218).

As per claim 6, Raniere in view of  Kudurshian teaches that the information is presented within a user interface that includes a selectable input that causes the first recording device to record additional audio data (Raniere, [0029] Because at least one device 100 of system 200 is collecting, capturing, receiving, etc., audio or other real-world signals from an environment, the signal enters the device 100, as indicated by Step 302. The device(s) 100 may constantly or continuously listen for audio such that any audio or real-world signal generated within the environment is captured by the device 100 of system 200. As the audio enters the device 100 or system 200, the audio may be recorded, as indicated by Step 303).

 As per system claims 8-13, these claims are also rejected under similar citations given to method claims 1-6.
As per  computer-readable medium claims 15-20,  these claims are also rejected under similar citations given to method claims 1-6.

CONCLUSION
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
US 20160027278 is to provide a system and method which carry out effective yet discreet, minimally intrusive monitoring of a subject's well-being within a certain setting.
US 20160286327 is directed to Home Automation Sound Detection And Positioning.
US 10181323 is directed to Arbitration-based Voice Recognition. first voice input is detected and a first measure of confidence associated with the first voice input is determined. A message is received comprising a second measure of confidence associated with detection of the first voice input by a network device. A determination is made whether the first measure of confidence is greater than the second measure of confidence. Based on the determination that the first measure of confidence is greater than the second measure of confidence, a second voice input is sent to a server.
 


7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173